      Case 2:20-cv-11064-FLA-MRW Document 27 Filed 01/22/21 Page 1 of 1 Page ID #:239
MARGARITA K. O'DONNELL (Pro Hae Vice)
modonnell@zuckerman.com
1800 M Street NW, Suite 1000
Washington, DC 20036-5807
Telephone:     (202) 778-1800
Facsimile:     (202) 822-8106
                                        UNITED STA TES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
JANE ROE                                                       CASE NUMBER:

                                                                              2:20-cv-11064-FLA-MRW
                                                PLAINTIFF(S)
                             V.
YASIEL PUIG AND DOES 1-10, inclusive                                   NOTICE OF MANUAL FILING
                                                                             OR LODGING
                                            DEFENDANT(S).

PLEASE TAKE NOTICE:
          Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually     D    Filed   0   Lodged: (List Documents)
Exhibit I - CD of video interview




Reason:
D         Under Seal
D         In Camera
0         Items not conducive toe-filing (i.e., videotapes, CD ROM, large graphic charts)
D         Per Court order dated:
D         Other:




1/22/2021                                                        Margarita K. O'Donnell
Date                                                            Attorney Name
                                                                 Yasiel Puig
                                                                Party Represented


Note:     File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                               NOTICE OF MANUAL FILING OR LODGING
